Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-9 are allowed because the prior art fail to teach the cartridge comprising: a frame member including an engagement portion to be engaged with the guide member; an electrode holding portion attached to the frame member; an element holding portion to hold the storage element and to be attached to the frame member; and wherein the cartridge electrode and the electrode holding portion are placed in the engagement portion, and the element holding portion is attached to the frame member at a position away from the electrode holding portion in combination with remaining limitations of claims 1-9.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852